         Case 1:20-cr-00091-DLC Document 25 Filed 11/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–91–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 KENNETH JOHN HOWARD,

                       Defendant.


       United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation on October 20, 2020. (Doc. 23.) As neither party objected, they

are not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that the Court accept Kenneth John Howard’s

guilty plea after Howard appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to being a prohibited person in




                                           1
        Case 1:20-cr-00091-DLC Document 25 Filed 11/04/20 Page 2 of 2



possession of a firearm, in violation of 18 U.S.C. § 922(g)(3), as charged in the

Indictment.

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 23) IN FULL.

      IT IS FURTHER ORDERED that Kenneth John Howard’s motion to change

plea (Doc. 16) is GRANTED, and Kenneth John Howard is adjudged guilty as

charged in the Indictment.

      DATED this 4th day of November, 2020.




                                          2
